Citation Nr: 1722779	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for a chronic disability manifested by a lump on the back, to include as secondary to service-connected DDD of the lumbar spine.  

3.  Entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine.  

4.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

5.  Entitlement to an increased disability rating in excess of 10 percent for a right shoulder disability.  

6.  Entitlement to an increased disability rating in excess of 10 percent for left leg varicose veins prior to November 3, 2014, and in excess of 20 percent thereafter.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1997.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Jackson, Mississippi.  

These matters were previously remanded by the Board in July 2015.  As the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Erectile dysfunction did not have onset during active service and is not otherwise etiologically related to active service or to service-connected DDD of the lumbar spine.  

2.  A chronic disability manifested by a lump on the back did not have onset during active service and is not otherwise etiologically related to active service or to service-connected DDD of the lumbar spine.  

3.  For the entire period on appeal, the Veteran's DDD of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine to no worse than 70 degrees and combined range of motion of the thoracolumbar spine to no worse than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without any ankylosis of the thoracolumbar spine.  

4.  For the entire period on appeal, the Veteran's radiculopathy of the right lower extremity associated with DDD of the lumbar spine has been manifested by no worse than moderate incomplete paralysis of the sciatic nerve.  

5.  For the entire period on appeal, the Veteran's right shoulder disability has been manifested by painful noncompensable limitation of motion no worse than forward flexion to 120 degrees; abduction to 100 degrees; external rotation to 60 degrees; and internal rotation to 60 degrees; without any of the following: ankylosis; rotator cuff or acromioclavicular joint conditions; instability, dislocation, or labral pathology; loss of head (flail shoulder); nonunion (false flail shoulder); fibrous union of the humerus; or malunion of the humerus.  

6.  Prior to November 3, 2014, the Veteran's left lower extremity varicose veins were manifested by no worse than subjective swelling and pain, with objective findings of intermittent edema, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation or compression hosiery, without persistent edema, stasis pigmentation or eczema, ulceration, or massive board-like edema with constant pain at rest.  

7.  From November 3, 2014, the Veteran's left lower extremity varicose veins were manifested by no worse than persistent edema that was incompletely relieved by elevation of the extremity, with beginning stasis pigmentation, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation of extremity and compression hosiery, without stasis pigmentation or eczema, ulceration, or massive board-like edema with constant pain at rest.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for a chronic disability manifested by a lump on the back, to include as secondary to service-connected DDD of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

3.  The criteria for an initial disability rating in excess of 10 percent for DDD of the lumbar spine have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).  

4.  The criteria for an initial compensable disability rating for radiculopathy of the right lower extremity associated with DDD of the lumbar spine have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2016).  

5.  The criteria for an increased disability rating in excess of 10 percent for a right shoulder disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5202 (2016).  

6.  The criteria for an increased disability rating in excess of 10 percent for left leg varicose veins prior to November 3, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7120 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

II.A.  Service Connection - Erectile Dysfunction  

The Veteran claims entitlement to service connection for erectile dysfunction both as directly due to active service and as secondary to his service-connected DDD of the lumbar spine.  

After consideration of the evidence of record, and as discussed below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  

Significantly, service treatment records do not document any complaints, treatment, or diagnosis of erectile dysfunction.  In particular, physical examinations at service enlistment in June 1979, throughout service, and upon retirement in October 1997, each document normal relevant clinical evaluations, and the Veteran denied any related conditions within concurrent reports of medical history.  

Post-service private treatment records from May 2002 first document the Veteran's complaints of partial erectile dysfunction, which was noted to be psychogenic in origin.  See Dorland's Illustrated Medical Dictionary 924 (32d ed. 2012) (defining psychogenic impotence as "impotence caused by some underlying psychological condition").  VA treatment records from March 2009 document worsening erectile dysfunction, with similar findings regarding the psychogenic etiology of the Veteran's erectile dysfunction.  

Upon VA examination in October 2012, the Veteran reported an onset of erectile dysfunction around 2002 and asserted that his condition was secondary to his lumbar spine disability.  The VA examiner ultimately concluded that erectile dysfunction was less likely than not proximately due to or the result of his lumbar spine disability, as degenerative disc disease is not recognized as a common cause of erectile dysfunction; rather it was most likely due to the Veteran's advancing age and unrelated medical conditions.  

Similarly, in March 2016, a VA examiner further opined that the Veteran's erectile dysfunction was less likely than not due to or permanently aggravated by his lumbar spine disability.  The examiner noted that the Veteran reported an onset of erectile dysfunction in 1996, but stated that low back injuries of his kind rarely resulted in erectile dysfunction unless there was treatment with chronic pain medication, which the Veteran had not received, and unless there were significant concomitant neurological manifestations, which were not present at the time of the Veteran's in-service back injury in 1985.  

Significantly, the preponderance of the probative evidence of record weighs against a finding of a nexus between the Veteran's erectile dysfunction and his active service, to include his service-connected lumbar spine disability.  The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran's statements attempt to assert a nexus between erectile dysfunction and his active service, to include his service-connected lumbar spine disability, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran asserts that such conditions first had onset during active service, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any related complaints, treatment, or diagnosis; post-service treatment records which do not document any related complaints until May 2002 at the earliest; and the Veteran's inconsistent reports regarding date of onset.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for erectile dysfunction, both as directly due to active service and as secondary to his service-connected DDD of the lumbar spine.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Lump on Back  

The Veteran claims entitlement to service connection for a chronic disability manifested by a lump on his back, both as directly due to active service and as secondary to his service-connected DDD of the lumbar spine.  Specifically, the Veteran has claimed that he experienced an irritating lump on his back with resulting nerve damage following a 1985 boating accident when he was required to wear a kapok life preserver which fit too tightly; he has also reported receiving several in-service injections for the claimed lump on his back.  

However, after consideration of the evidence of record, and as discussed below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  

Notably, while service treatment records document the Veteran's in-service back injury in 1985, such records do not document any complaints, treatment, or diagnosis of a lump on the Veteran's back.  In particular, physical examinations at service enlistment in June 1979, throughout service, and upon retirement in October 1997, each document normal relevant clinical evaluations, and the Veteran denied any related conditions within concurrent reports of medical history.  

Upon VA examination in October 2012, the Veteran reported receiving steroid injections in his right shoulder years before, as well as trigger point injections; however, he denied any current symptoms of a lump or cyst on his back.  A physical examination revealed no objective findings of a mass, lump, cyst, or knot on his back.  Given the lack of objective findings regarding the claimed condition or clinical documentation of related care, the VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  

Significantly, there is no probative evidence of record of a nexus between a current disability manifested by a lump on the Veteran's back and his active service, to include his service-connected lumbar spine disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno, 6 Vet. App. at 469; however, to the extent that the Veteran's statements attempt to assert a nexus between his claimed condition and his active service, to include his service-connected lumbar spine disability, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the Veteran has acknowledged that he no longer has a lump on his back but that he experiences ongoing pain, the Board notes that pain is generally not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Additionally, the Veteran is already service connected for DDD of the lumbar spine, which disability contemplates pain in the lumbar spine.

In sum, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a chronic disability manifested by a lump on his back, both as directly due to active service and as secondary to his service-connected DDD of the lumbar spine.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  


III.  Initial/Increased Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims for his lumbar spine and right lower extremity radiculopathy, the Board has considered such claims from the assigned initial effective dates, which the Veteran has not appealed.  Regarding the Veteran's increased rating claims for his right shoulder and left lower extremity varicose veins, the Board has considered the relevant temporal periods for such claims.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For each of the Veteran's initial or increased rating claim, the Board has also considered the appropriateness of any assigned staged rating periods, as well as whether any additional staged rating periods are warranted.  

III.A.  Initial Ratings - Lumbar Spine & Right Lower Extremity Radiculopathy  

The Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine is rated as 10 percent disabling from October 27, 2009 under the General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant an increased disability rating for the Veteran's lumbar spine disability for any period on appeal because the probative evidence of record does not document incapacitating episodes with bed rest prescribed by a physician having a total duration of at least 2 weeks but less than 4 weeks during a period of 12 months for any period on appeal.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Additionally, the Veteran's right lower extremity radiculopathy is rated as 20 percent disabling from October 27, 2009, pursuant to DC 8520, regarding incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8520 (2016).  

Pursuant to DC 8520, regarding paralysis of the sciatic nerve, a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine and entitlement to an initial disability rating in excess of 20 percent for radicular symptoms into the right lower extremity for the entire period on appeal.  

The Board affords great probative weight to the multiple objective VA examinations of record which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Significantly, the VA examinations of record (conducted in September 2009, December 2010, October 2012, and March 2016) document forward flexion of the thoracolumbar spine to no worse than 70 degrees, with combined range of motion of the thoracolumbar spine to no worse than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without any ankylosis of the thoracolumbar spine.  As such, an initial rating in excess of 10 percent for the Veteran's lumbar spine DDD is not warranted for any period on appeal.  38 C.F.R. § 4.71a, DC 5242.  

To the extent that VA treatment records from April 2010 document that the Veteran's lumbar spine range of motion was limited to 25 percent forward flexion, bilateral lateral flexion, and lateral rotation, and to 50 percent of extension, the Board acknowledges that such findings could potentially indicate limited range of motion that would warrant an increased disability rating. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  However, the Board affords less probative value to this isolated finding.  First, the Board notes that the limited motion was described in percentages rather than degrees, which makes it unclear whether the examining physician utilized a goniometer or simply estimated the Veteran's range of motion.  Additionally, and more significantly, the April 2010 findings are drastically inconsistent with the additional evidence of record, including objective VA examinations near in time to the April 2010 findings (see the November 2009 VA examination report (showing flexion to 80 degrees and a combined range of motion to 170 degrees) and December 2010 VA examination report (showing flexion to 85 degrees and combined range of motion to 205  degrees)).  Given the lack of clarity regarding how the April 2010 range of motion findings were obtained, as well as their inconsistency with the additional objective evidence of record, the Board affords such evidence less probative value as to the severity of the Veteran's lumbar spine disability manifested by limited range of motion.  Further, the 10 percent rating contemplates exacerbations of the disability.  38 C.F.R. § 4.1 (stating the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability).

The Board has also considered the additional VA and private treatment records within the claims file; however, such records do not document objective range of motion findings regarding the Veteran's lumbar spine as measured by a goniometer; as such, they are also of less probative value regarding the application of DC 5242 in the context of the Veteran's initial rating claim.  To the extent that the evidence of record documents that the Veteran's lumbar spine disability is manifested by ongoing pain, including flare ups of increased pain with resulting functional limitations upon physical activity, the Board finds that such pain and functional limitation are adequately contemplated by the Veteran's assigned disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

Additionally, the objective VA examinations of record document no worse than moderate right lower extremity radiculopathy for the entire period on appeal.  While the November 2009 VA examiner found diminished sensation in the right lower extremity, the October 2012 VA examiner noted normal muscle strength, reflexes, and sensation in the right lower extremity, without objective neurological symptoms.  The most recent March 2016 VA examiner documented right lower extremity symptoms including moderate constant and intermittent pain, which he identified as moderate radiculopathy of the right sciatic nerve, without other neurologic impairments.  As such, an initial disability rating in excess of 20 percent is not warranted for right lower extremity radiculopathy for any period on appeal, as the Veteran's condition has not been manifested by moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis of the sciatic nerve38 C.F.R. § 4.124a, DC 8520.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine and entitlement to an initial disability rating in excess of 20 percent for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, supra.  

III.B.  Increased Rating - Right Shoulder  

The Veteran's right shoulder disability is currently rated as 10 percent disabling from November 15, 1998 under DC 5010, regarding traumatic arthritis.  See 38 C.F.R. § 4.71a, DC 5010 (2016).  

Degenerative and/or traumatic arthritis as shown by X-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id, Note 1.  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).  

In particular, disabilities of the shoulder and arm are to be rated under DCs 5200-5203.  See 38 C.F.R. § 4.71a, DCs 5200-03 (2016).  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; internal and external rotation to 90 degrees; finally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  See id., DC 5200.  The relevant criteria indicate that favorable ankylosis is abduction to 60 degrees; while unfavorable ankylosis is abduction limited to 25 degrees.  Id.  A 20 percent disability rating is warranted for favorable ankylosis (abduction to 60 degrees) of the minor (non-dominant) side, where the mouth and head can be reached; while a 30 percent disability rating is warranted for such impairment of the major (dominant) side.  Id.  A 30 percent disability rating is warranted for intermediate ankylosis, between favorable and unfavorable (25 degrees abduction), of the minor (non-dominant) side, while a 40 percent disability rating is warranted for such impairment of the major (dominant) side.  Id.  A maximum schedular 40 percent disability rating is warranted for unfavorable ankylosis of the non-dominant side, where abduction is limited to 25 degrees from the side, while a maximum schedular 50 percent disability rating is warranted for such impairment of the major (dominant) side.  Id.  

Pursuant to DC 5201, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for both major and minor sides.  Id., DC 5201.  A 30 percent disability rating is warranted for limitation of the motion of the arm midway between the side and shoulder level on the major side, while such impairment of the minor side warrants a 20 percent disability rating.  Id.  A maximum schedular 40 percent disability rating is warranted for limitation of motion of the arm to 25 degrees from the side on the major side, which such impairment on the minor side warrants a 30 percent disability rating.  Id.  

Pursuant to DC 5202, a 20 percent disability rating is warranted for moderate deformity due to malunion of the humerus on the minor and major sides.  Id., DC 5202.  A 20 percent disability rating is warranted for marked deformity on the minor side, while a 30 percent disability is warranted for such impairment on the major side.  Id.  A 20 percent disability rating is warranted for infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, and guarding of movement only at shoulder level on the major and minor sides.  Id.  A 20 percent disability rating is warranted for frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, and guarding of all arm movements on the minor side, while a 30 percent disability is warranted for such impairment on the major side.  Id.  A 40 percent disability rating is warranted for fibrous union of the humerus on the minor side, while a 50 percent disability rating is warranted for such impairment on the major side.  Id.  A 50 percent disability rating is warranted for nonunion of the humerus (false flail joint) on the minor side, while a 60 percent disability rating is warranted for such impairment on the major side.  Id.  A maximum 70 percent disability rating is warranted for loss of head of humerus (flail shoulder), while a maximum 80 percent disability rating is warranted for such impairment on the major side.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a right shoulder disability for the entire period on appeal.  

The Board affords great probative weight to the multiple objective VA examinations of record which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr, 21 Vet. App. 303; Stefl, 21 Vet. App. 120.  

Significantly, the VA examinations of record (conducted in September 2009, December 2010, October 2012, and March 2016) document that the Veteran's right shoulder range of motion has been manifested by painful range of motion limited to no worse than forward flexion to 120 degrees; abduction to 100 degrees; external rotation to 60 degrees; and internal rotation to 60 degrees; without any of the following:  ankylosis; rotator cuff or acromioclavicular joint conditions; instability, dislocation, or labral pathology; loss of head (flail shoulder); nonunion (false flail shoulder); fibrous union of the humerus; or malunion of the humerus.  

Private treatment records from February 2014 document similar range of motion findings (abduction limited to greater than 110 degrees with pain but without laxity) and moderately severe osteoarthritis of the right shoulder.  

As such, the Veteran's right shoulder disability is best approximated by his currently assigned 10 percent disabling under DC 5010 for noncompensable limitation of motion of a major joint under the appropriate diagnostic code, and an increased disability rating in excess of 10 percent is not warranted for any period on appeal, as the Veteran's right shoulder disability has not been manifested by the required severity of limited motion, right shoulder ankylosis, or impairment of the humerus, clavicle, or scapula.  See 38 C.F.R. § 4.71a, DCs 5200-03; see Schafrath, 1 Vet. App. at 595.  

The Veteran is competent to describe his observable symptoms, including bilateral shoulder pain resulting in limitation of motion or guarding.  Layno; supra.  However, to the extent that the evidence of record documents that the Veteran's right shoulder disability is manifested by ongoing pain, including flare ups of increased pain with resulting functional limitations upon physical activity, the Board finds that such pain and functional limitation are adequately contemplated by the Veteran's assigned disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra; Mitchell, supra.  Additionally, to the extent that his reported symptoms regarding his subjective limited range of motion in his right shoulder are inconsistent with the objective medical evidence of record, such statements are afforded less probative value, as the Veteran does not possess the medical or orthopedic expertise to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau, supra.  As such, the Board affords the most probative weight to the objective findings contained with the VA examination reports of record.  

Additionally, the Board has considered whether the Veteran is entitled to a separate disability rating for a right shoulder residual surgical scar; however, the evidence of record, including the several VA examinations as discussed above, does not document that his right shoulder scar has resulted in pain, instability, total surface area of at least 39 square centimeters, or other disabling functional effects.  As such, a separate disability rating is not warranted for a right shoulder scar.  38 C.F.R. § 4.118, DCs 7800-05 (2016).  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a right shoulder disability for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

III.C.  Increased Rating - Varicose Veins, Left Lower Extremity  

The Veteran's left leg varicose veins, status post varicose vein stripping, are currently rated as noncompensable from November 15, 1998, 10 percent disabling from August 17, 2009, and 20 percent disabling under November 3, 2014, under  Diagnostic Code (DC) 7120.  38 C.F.R. § 4.104, DC 7120 (2016).  

Under the relevant rating criteria, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrant a 10 percent disability rating.  Id.  Varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrant a 20 percent disability rating.  Id.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrant a 40 percent disability rating.  Id.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent disability rating.  Id.  Finally, varicose veins with massive board-like edema with constant pain at rest warrant a maximum schedular 100 percent disability rating.  Id.  

After a review of the claims file, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for left leg varicose veins prior to November 3, 2014, and in excess of 20 percent thereafter.  

The Board affords great probative weight to the multiple objective VA examinations of record which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr, supra; see also Stefl, supra.  

Significantly, the VA examinations of record (conducted in September 2009, December 2010, October 2012, and March 2016) document that prior to November 3, 2014, the Veteran's left lower extremity varicose veins were manifested by no worse than subjective swelling and pain, with objective findings of intermittent edema, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation or compression hosiery, without persistent edema, stasis pigmentation or eczema, or ulceration.  

Private treatment records from October 2014 document the Veteran's complaints of left leg swelling and pain, without claudication; the Veteran did not utilize compression stockings at that time but was open to trying them again.  The following month, in November 2014, he continued to display large varicosities of the left leg, with associated pain and swelling which required compression stockings.  

Upon VA examination in March 2016, the Veteran continued to experience pain and increased swelling in the left leg with physical activity, which he treated with compression stockings.  The examiner noted the Veteran's symptoms included aching and fatigue after prolonged standing or walking, symptoms relieved by elevation of extremity and compression hosiery, beginning stasis pigmentation, and persistent edema that was incompletely relieved by elevation of the extremity, with severe venous insufficiency involving the lesser saphenous vein and varicose veins on the left lower extremity but without evidence of post-phlebitic etiology or left lower extremity deep vein thrombosis.  

Notably, the evidence of record from November 3, 2014, including the March 2016 VA examination discussed above, documents that the Veteran's left lower extremity varicose veins were manifested by no worse than persistent edema that was incompletely relieved by elevation of the extremity, with beginning stasis pigmentation, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation of extremity and compression hosiery.  Additionally, from November 3, 2014, there are no objective findings of persistent stasis pigmentation or eczema, intermittent or persistent ulceration, or massive board-like edema with constant pain at rest.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, including the presence of visible varicose veins.  See Layno; supra.  However, the Veteran does not possess the medical expertise required to assess specific and complex manifestations of his varicose veins such as those contained within the relevant rating criteria.  See Jandreau, supra; see also 38 C.F.R. § 4.104, DC 7120.  Additionally, to the extent that lay statements of record are inconsistent with the objective VA and private treatment records discussed above, such statements are afforded less probative value, as the lay statements were not rendered by a party with medical expertise required to objectively assess the severity of a complex condition such as varicose veins.  See Jandreau, supra.  

The Board has also considered whether an increased disability rating or a separate compensable disability rating is warranted under an alternate diagnostic code, such as DC 7121 regarding post-phlebitic syndrome of any etiology or DC 7804 regarding painful or unstable scars; however, based upon the evidence of record discussed above, the Board finds that no other potentially applicable diagnostic code would lead to an increased disability rating during the entire period on appeal.  See 38 C.F.R. §§ 4.104, DC 7121, 4.118, DC 7804 (2016); see also Schafrath, supra.  

In sum, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for left leg varicose veins prior to November 3, 2014, and in excess of 20 percent thereafter.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine, is denied.  

Service connection for a chronic disability manifested by a lump on the back, to include as secondary to service-connected DDD of the lumbar spine, is denied.  

An initial disability rating in excess of 10 percent for DDD of the lumbar spine is denied for the entire period on appeal.  

An initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied for the entire period on appeal.  

An increased disability rating in excess of 10 percent for a right shoulder disability is denied for the entire period on appeal.  

An increased disability rating in excess of 10 percent for left leg varicose veins prior to November 3, 2014, and in excess of 20 percent thereafter, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


